 1
 2
 3
 4
 5
                                                                                     JS-6
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT

10                             CENTRAL DISTRICT OF CALIFORNIA

11   NATALIE REVELL,                                CASE NO.: 2:19-cv-08340 SVW (PJWx)

12                Plaintiff,
                                                    ORDER DISMISSING THE ACTION
           vs.                                      WITH PREJUDICE
13                                                  [FRCP 41(a)(1)]
14   FERRING PHARMACEUTICALS INC.,
     and DOES 1 – 20, inclusive,
15                                  Complaint Filed:                      August 26, 2019
                  Defendants.
                                    Action Removed:                       September 26, 2019
16                                  Trial:                                None
17 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
18         Pursuant to the parties’ Joint Stipulation for Dismissal with Prejudice, filed on
19 November 7, 2019, the Court hereby orders that the above-captioned action be dismissed
20 with prejudice in its entirety, with each party bearing her/its own costs and attorneys’ fees.
21
22         SO ORDERED:
23
24 DATED: November 8, 2019                        HON. STEPHEN V. WILSON
25                                                United States District Court Judge

26
27
28
      CASE NO.: 2:19-cv-08340-SVW (PJWx)           1      [PROPOSED] ORDER DISMISSING THE
                                                              ACTION WITH PREJUDICE [FRCP
                                                                                   41(a)(1)]
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   4843-4824-5416, v. 1

      CASE NO.: 2:19-cv-08340-SVW (PJWx)   2   [PROPOSED] ORDER DISMISSING THE
                                                   ACTION WITH PREJUDICE [FRCP
                                                                        41(a)(1)]
